Citation Nr: 0111218	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for coronary artery 
disease (CAD) claimed as heart disease.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic 
obstructive pulmonary disorder (COPD) claimed as shortness of 
breath.  

3.  Entitlement to an earlier effective date for the 
assignment of a 10 rating for the service-connected hearing 
loss.  

4.  Entitlement to an increased rating for the service-
connected hearing loss, currently rated as 10 percent 
disabling.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served honorably from January 1961 to August 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO that increased 
the rating assigned for the service-connected hearing loss to 
10 percent, effective on May 7, 1998.  

A hearing was held before the undersigned Member of the Board 
at the RO in Winston-Salem, North Carolina in February 2001.  

During the course of the veteran's appeal, he appears to have 
raised a claim of service connection for tinnitus.  As this 
issue has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for action deemed 
appropriate.  

(The issue of entitlement to an increased rating for the 
veteran's service-connected hearing loss will be addressed in 
the REMAND portion of this document.)  



FINDINGS OF FACT

1.  New evidence has been presented since the last final RO 
decision in March 1992 that bears directly and substantially 
on the claim of service connection for a heart disorder and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

2.  New evidence has been presented since the last final RO 
decision in March 1992 that bears directly and substantially 
on the claim of service connection for a respiratory disorder 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

3.  It is not factually ascertainable that the service-
connected hearing loss worsened to a compensable degree 
within the year prior to the filing of the veteran's claim 
for increase on May 7, 1998.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for CAD.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of entitlement to 
service connection for COPD.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  

3.  An effective date for the assignment of a 10 percent 
rating for the service-connected hearing loss prior to May 7, 
1998 is not assignable.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for CAD claimed as 
heart disease, and COPD claimed as shortness of breath..  

In a March 1992 decision, the RO denied the veteran's claims 
for service connection for a chronic condition to account for 
shortness of breath and for a history of heart trouble.  The 
veteran was notified of this decision in a March 1992 letter, 
but did not appeal within one year.  

The March 1992 RO decision is final with respect to these 
issues and the claims will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with the veteran's 
attempt to reopen his claims of service connection for CAD 
(claimed as heart disease), and COPD (claimed as shortness of 
breath), includes statements by the veteran and his 
representative essentially indicating that he has had 
treatment for both conditions since service.  

Additionally, the new evidence includes a statement from the 
veteran indicating that he had treatment during service for 
shortness of breath and cardiovascular problems and another 
statement asserting that his current shortness of breath is 
related to smoking that began in service and that his 
cardiovascular problems are due to cholesterol consumed in 
fatty meats served during his period of service.  

Furthermore, the new evidence includes a transcript of the 
February 2001 hearing when the veteran testified that he had 
a long history of treatment for heart and lung problems which 
are related to service.  

In addition to his statements, the veteran also has submitted 
numerous VA and private medical records, as well as medical 
records from the Social Security Administration (SSA), 
showing treatment for his CAD and COPD.  Noteworthy among 
these records is an August 2000 letter from a physician from 
Eastern Carolina Internal Medicine who indicates that the 
veteran's lung disease was directly attributable to his past 
history of smoking three to four packs per day that started 
while he was in the military in the 1960s.  In the same 
letter, that physician went on to note that the veteran's 
complications of severe COPD and heart disease were directly 
related to his extensive tobacco use while in the military.  

On review of the record, the Board finds that the additional 
evidence of record is new.  The credibility of the statements 
of the veteran with regard to his symptomatology must be 
presumed for purposes of determining whether a claim is 
reopened.  See Justus, Id.  

The Board also finds that the additional medical evidence is 
relevant and probative as to the question of service 
connection for CAD and COPD and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of entitlement to service connection for CAD and COPD are 
reopened.  


B.  Entitlement to an earlier effective date for the 
assignment of a 10 percent rating for the service-connected 
hearing loss.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has met its duty to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act.  By virtue of the April 2000 statement of the 
case, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim for an earlier effective date for the 10 percent 
rating assigned for his service-connected hearing loss.  
Additionally, the RO has assisted the veteran in obtaining 
any evidence necessary to substantiate the claim.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or might be pertinent to the bases of the 
denial of this claim.   The RO has made reasonable efforts to 
obtain relevant records and it appears that all evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Social 
Security Administration records were also obtained and added 
to the claims file.  Furthermore, the veteran was given 
examinations for his hearing loss and he was afforded a 
hearing before a Member of the Board in regard to this claim.  
A transcript of that hearing is associated with the claims 
file.   

Therefore, VA has satisfied its duties to inform and assist 
the veteran with regard to this issue and the RO has done 
everything reasonably possible to assist the veteran with his 
claim for an earlier effective date.  Inasmuch as the Board's 
determination here is based on the effective date provisions 
of the law and regulations, further development regarding the 
evidence would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 




Background

In September 1991, the veteran submitted a claim of service 
connection for hearing loss.  

On a February 1992 VA audiological evaluation, the veteran's 
pure tone air conduction thresholds were reported as 0, 10, 
25, 70 and 70 decibels in the right ear and 5, 10, 45, 70 and 
95 decibels the left ear at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  Speech recognition scores were 
reported as 90 percent in the right ear and 90 percent in the 
left ear.  

Service connection for hearing loss was initially granted in 
an RO decision in March 1992.  At that time, the disability 
was assigned a noncompensable disability rating effective on 
September 1, 1991.  The veteran was notified of the decision, 
but did not appeal.  

On May 7, 1998, VA received the veteran's claim for an 
increased rating for his service-connected hearing loss.  

On an August 1998 audiological evaluation performed for VA, 
the veteran's pure tone air conduction thresholds were 
reported as 20, 25, 25, 25 and 65 decibels in the right ear 
and 15, 30, 65, 85 and 95 decibels in the left ear at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Speech 
recognition scores were reported as 72 percent in the right 
ear and 76 percent in the left ear.  

By way of a November 1998 decision, the RO assigned the 
service-connected hearing loss a 10 percent rating, effective 
on May 7, 1998.  

In a December 1998 statement, the veteran asserted that his 
10 percent rating for the service-connected hearing loss 
should have been effective prior to May 1998.  Specifically, 
he contended that it should be effective the date of his 
audiological examination in September 1992.  


Analysis

The veteran appeals for an effective date prior to May 7, 
1998 for the 10 percent rating currently assigned for 
service-connected hearing loss.  

The law provides that increased ratings are effective as of 
the date of receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

A careful review of the record in this case shows that the 
increase in the rating for the service-connected hearing loss 
to 10 percent was based on findings obtained in an August 
1998 examination, conducted after the veteran filed his claim 
for increase on May 7, 1998.  

There is no medical evidence on file which reflects a 
compensable increase in the severity of the service-connected 
hearing loss within the year preceding claim of May 7, 1998; 
as such, it is not factually ascertainable that hearing loss 
increased on some date within the year preceding May 7, 1998.  
Therefore, the effective date for the increased rating of 10 
percent may be no earlier than the date of receipt of the 
claim.  In accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400, the Board finds that an effective date for assignment 
of the 10 percent rating is not warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for CAD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for COPD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

The claim for an effective date earlier than May 7, 1998, for 
the assignment of a 10 percent rating for the service-
connected hearing loss is denied.  



REMAND

With regard to the veteran's claim for a higher rating for 
his hearing loss, the Board notes that, on May 11, 1999, VA 
announced amendments to Schedule for Rating Disabilities for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  The amended criteria 
became effective on June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  
Under the new criteria, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) are 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 (to 
be codified at 38 C.F.R. § 4.86).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the Board notes that the most recent 
examination on file is dated in August 1998.  During his 
February 2001 hearing, the veteran indicated that he has not 
received a copy of the report of his most recent examination.  
While the record does contain a letter from a physician 
indicating that he performed audiological testing on the 
veteran in January 2001, the objective findings regarding the 
veteran's  pure tone air conduction thresholds during that 
evaluation were not in the letter.  Prior to any examination, 
the RO should obtain a copy of the medical report listing 
these findings as well as any other available records 
pertinent to the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim for an increased rating for the 
service-connected hearing loss and the 
claims of service connection for CAD and 
COPD.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms hearing 
loss since 1998 and for the symptoms of 
claimed CAD and COPD since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of the veteran's hearing 
loss.  All indicated tests, including 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  Complete rationale for 
the opinions expressed should be 
provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, in conjunction 
with the criteria in effect prior to June 
10, 1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas, supra.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney (should he 
have one) should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



